Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 12/24/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The NPL documents 2 and 3 in the information disclosure statement filed 12/24/2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The documents lack any explanation in the English language.  The documents lack any publication date.  The 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The expression "method… based on a terminal device", used in claim 1 (1st line), is not clear.  Claim 1 includes receiving a request from the terminal device, but does not state that any of the steps are performed by the terminal device.  Claim does not state any 
The expression "receiving an authentication request ..., and obtaining the device fingerprint ... and a first authentication code", used in claim 1 (lines 3-4), casts doubt on whether the authentication request includes the device fingerprint and the first authentication code or not. This objection could be overcome by replacing the underlined expression with the expression "the authentication request comprising a" (see fig. 4, step 403 and 404; description: par. 66, 133 and 134). The same applies to claim 16.  Claims 2-15 and 17 are rejected because they depend from rejected claims.
The expression "determining a third authentication code and a fourth authentication code ... thereby completing an ... authentication", used in claim 1 (lines 8-10), is unclear because it attempts to define the claimed method in terms of a result to be achieved, rather than in terms of the steps carried out for performing that authentication (see fig. 4: steps 406, 407, 411, 412 and 413).  The same applies to claim 16.  Claim 2 recites additional steps, but is unclear because claim 2 refers to a third authentication code and a fourth authentication code rather than said third authentication code and said fourth authentication of claim 1.  Claims 3-15 and 17 are rejected because they depend from rejected claims.

Claims 1, 10-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the vehicle unlocking authentication apparatus calculates the fourth authentication code, and the terminal determines the third authentication code (par. 140 and 142; fig. 4, steps 410 and 412). The specification, does not reasonably provide enablement for the third authentication code and the fourth authentication code are determined by the same entity in claims 1 and 16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 10-14 are rejected because they depend from rejected claim 1.
Claims 16-17 are rejected for the same reasons as claim 1 because they are directed to the vehicle apparatus and the vehicle.
Claim 2 is not rejected under 112a because the claim includes the terminal device calculate and obtain a third authentication code.
Claims 2-9 and 15 are not rejected under 112a in view of their depending from claim 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claim 1, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oskari (US 2006/0072755), Tankha (US 2016/0057248) and Smyth (US 2018/0234843).
Regarding claim 1, Oskari discloses a vehicle unlocking authentication method based on a terminal device (car ignition lock access in para 0166, using wireless key terminal KD in par 0061, the KD being a mobile phone in para 0100-0106), wherein the method comprises:
receiving an authentication request sent by the terminal device, to obtain a unique key device identifier and a first authentication code (KD sends KID and KD challenge to lock device LD in para 0119, 0120, where the KID is a unique KD identifier in para 0063 and KD challenge represents communication of at least first authentication code);
searching for a prestored service key corresponding to the KID (LD finds link key based on KID in para 0120), and calculating and obtaining a second authentication code according to the KID and the service key (KD authenticates LD with KD challenge and LD response according to link key in para 0120, LD response can be considered second authentication code in para 0120);
determining a third authentication code and a fourth authentication code based on the first authentication code, the second authentication code, the KID, and the service key (LD generates random challenge and receive response from KD in para 0121-0122, the LD challenge and KD response are second and third authentication codes in para 0121-
Oskari describes a unique KID, but does not expressly disclose that the KID is a “device fingerprint.”  
 Tankha discloses a mobile device authentication using a unique device fingerprint including IMSI, phone number, MSIDSN, MEID, IMEI, 48 bit Bluetooth address and WiFi MAC address to make the fingerprint unique (title, abstract, para 0072-0075).  
Smyth discloses an analogous vehicle access system with mobile device sending authentication request with a unique identifier VAK ID and first authentication code (tag of the VAK ID), the vehicle computes a second authentication code (hash) to authenticate the tag and uses a key corresponding to the ID to encryption of the random number (none) at the vehicle sent as a challenge and decryption of the challenge to recover the random number (nonce) at the remote terminal, the terminal computing a response with third authentication code (r_ph) that is compared to fourth authentication code (v_ph) computed at the vehicle for authentication in fig 4 and para 0038-0060).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Oskari the unique KID being a device fingerprint in view of Tankha disclose the unique ID being a device fingerprint for providing device authentication.  Although Oskari may include multiple keys (link key, KD public key and secret key) they are all tied to the KID (para 0062, 0073, 0084-0092) and a single key would have been obvious in view of the VAK as a 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the device fingerprint is obtained in the authentication request is generated by a number of feature values of the device fingerprint collected by the terminal device in view of plural identifiers in Tankha as example of unique ID, and the device fingerprint is stored in one-to-one correspondence with its corresponding service key in view Oskari disclosing finding a link key from the unique device ID for authentication.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the authentication request is sent to the vehicle unlocking authentication apparatus via Bluetooth when the terminal device is in a range of Bluetooth connection with the vehicle unlocking authentication apparatus in view of Oskar disclosing communication according to Bluetooth specification (par 0120).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first authentication code is obtained by the terminal device according to the device fingerprint and a service key of the terminal device in view LD response to KD challenge based on link key and link key is found based on the KID in Oskari (para 0120)

Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the service key is a service public-private key pair or a service symmetric key, and the service key performs signature and encryption operation on device feature information in view of Oskari disclosing public-private key pair and link key and/or block cipher key and/or Bluetooth combination key for signature and/or encryption (abstract, para 0035, 0053, 0058, 0066, 0123)
Claim 16 is directed to a vehicle unlocking authentication apparatus based on a terminal device, comprising:  at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, so that the at least one processor is configured to provide the method of claim 1.

Therefore, claim 16 would have been obvious for the same reasons applied to clam 1.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a vehicle, comprising the vehicle unlocking authentication apparatus based on a terminal device as claimed in claim 16 in view of Oskari disclosing a vehicle (a car) in para 0166 as an obvious advantage of this system (para 0158).
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oskari (US 2006/0072755) and Tankha (US 2016/0057248) and Smyth (US 2018/0234843) as applied above in view of Tsuji (US 2004/0056776).
Regarding claim 2, Oskari discloses, wherein the determining a third authentication code and a fourth authentication code based on the first authentication code, the second authentication code, the device fingerprint, and the service key, to complete a vehicle unlocking authentication by the terminal device, comprises: calculating a first random number generated randomly and the service key to obtain an value, when it is detected that the first authentication code is the same as the second authentication code; sending a first response containing the value to the terminal device, to enable the terminal device to calculate and obtain a third authentication code according 
Oskari does not state that the value is an exclusive or value.
Smyth discloses an analogous vehicle access system with mobile device sending authentication request with unique identifier VAK ID and tag of the VAK ID, the vehicle authenticates the tag and uses a key corresponding to the ID to encryption of the random number (none) at the vehicle sent as a challenge and decryption of the challenge to recover the random number (nonce) at the remote terminal, the terminal computing a response with third authentication code (r_ph) that is compared to fourth authentication code (v_ph) computed at the vehicle for authentication in fig 4 and para 0038-0060).
Tsuji discloses an analogous art vehicle remote control with random number challenge including exclusive or value to encipher the random challenge code at the remote and recover the challenge code at the vehicle (figs 12-14 para 0085-0090).   The exclusive or may also be applied to rolling codes to communicate enciphered rolling codes (fig 3) and key code to transmit enciphered key code (figs 7, 13).  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above exclusive OR value in view of Tsuji disclosing exclusive OR for to .

Claim 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oskari (US 2006/0072755), Tankha (US 2016/0057248), Smyth (US 2018/0234843) and Tsuji (US 2004/0056776) as applied above in view of Himmelstein (US 6496107).
Oskari does includes random codes not expressly disclose voice, information but does include biometric information for verification (para 0073, 0091).
Himmelstein discloses an analogous art vehicle access system with voice command (title, abstract) and voiceprint comparison a template to determine the user is authorized (col 3 line 10-col 4 line 65).   The user ID from a transponder is validated and the vehicle then awaits or simultaneously receives voice command (col 1 lines 49-64, col 6 lines 58-62).  The system includes voice prompts / synthesis to provide additional security information or clarification as necessary (col 6 lines 8-35), ignition on/off and door lock/unlock control (col 6 lines 36-45) and Bluetooth communication (col 6 lines 46-57).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein after the confirming the completion of the vehicle unlocking 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein after the confirming the completion of the unlocking authentication of the vehicle by the terminal device, further comprises: transmitting an anti-theft authentication instruction through a vehicle external Bluetooth module, and performing the anti-theft authentication on the vehicle; feeding back the anti-theft authentication pass information when the anti-theft authentication of the vehicle is passed; detecting whether the authentication request contains the unlocking instruction when the vehicle external Bluetooth module receives the anti-theft authentication pass information; verifying the authenticity of the collected voice information of the user of the vehicle when it is detected that the authentication request includes the unlocking 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the performing authenticity verification of collected voice information of a vehicle user, when it is detected that the authentication request contains an unlocking instruction, comprises: collecting the voice information of the user of the vehicle when it is detected that the authentication request contains an unlocking instruction; performing voiceprint identification on the voice information to obtain a target voiceprint; comparing the target voiceprint with a prestored standard voiceprint; determining that the authenticity verification of the voice information is passed when the target voiceprint is the same as the prestored standard voiceprint in view of voiceprint check to match stored voiceprint template in Himmelstein to ensure the user is authorized.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the collecting the voice information of the user of the vehicle, comprises: outputting a voice collection prompt, containing semantic information that the user of the vehicle needs to talk; collecting the voice output by the user of the vehicle; extracting a voiceprint information of the user from the voice, and identifying target semantics contained in the voice; generating the voice information containing the voiceprint information of the user and target semantics in view of voiceprint processing 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the calculating and obtaining a current authentication character based on the authentication confirmation character and the second random number, comprises: performing exclusive OR calculation on the authentication confirmation character and the second random number to obtain an authentication code; performing exclusive OR calculation on the authentication code and the second random number to obtain the current authentication character in view of Tsuji disclosing exclusive OR for to encipher/recover as an example of secure/encrypted communication.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the performing an ignition operation when it is detected that the current authentication character is the same as the authentication confirmation character, comprises: detecting whether Bluetooth connection state information is received, when it is detected that the current authentication character is the same as the authentication confirmation character; detecting whether an ignition starting condition is satisfied, if the Bluetooth connection state information is received; performing the ignition operation, if the ignition starting condition is satisfied in view of Bluetooth connection (para 0058) of Oskari and in view of ignition control and Bluetooth connection in Himmelstein for security.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oskari (US 2006/0072755), Tankha (US 2016/0057248), Smyth (US 2018/0234843), Tsuji (US 2004/0056776) and Himmelstein (US 6496107) as applied above in view of Wu (US 2001/0045890). 
The combination applied above does not expressly disclose detecting illegal opening.

Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein an anti-theft authentication comprises detecting whether a door of the vehicle is opened illegally, and whether a window of the vehicle is opened illegally in view of Wu disclosing detecting illegal opening of doors and windows to provide appropriate alarms and disable fuel supply/ ignition to prevent theft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chi (US 2004/0220798) discloses a vehicle access system (title, abstract) with voice command (par 0017) and voiceprint comparison and encryption to determine the user is authorized (para 0021-0027).
Buccinna (US 2008/0048828) discloses keyless entry with predetermined time limit between door unlock and ignition unlock (fig 2).
Bai (US 2014/0079217) discloses an analogous vehicle access system with encryption of the random challenge at the vehicle and decryption of the random challenge to recover the random number at the remote terminal in fig 2 and para 0027-0028.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/26/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683